Citation Nr: 0735996	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-41 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for Crohn's disease.

3.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel



INTRODUCTION

The veteran had active military service from June 1971 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Washington, D. 
C.


FINDINGS OF FACT

1.  Hypertension was not present within a year of service 
discharge and is not etiologically related to service.  

2.  Crohn's disease was not present in service or until years 
thereafter, nor is it etiologically related to active duty 
service.

3.  Schizophrenia was not present within a year of service 
discharge and is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
duty, nor may such incurrence or aggravation be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

2.  Crohn's disease was neither incurred in nor aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).

3.  Schizophrenia was not incurred in or aggravated by active 
duty, nor may such incurrence or aggravation be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112 (War 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran's claims were initially adjudicated prior to the 
enactment of the VCAA in November 2000.  The originating 
agency provided the veteran with the notice required under 
the VCAA, to include notice that he submit any pertinent 
evidence in his possession, by letter mailed in September 
2006.  In addition, he was provided notice concerning the 
effective-date element of the claims in March 2006 and again 
in September 2006.  Following the provision of the required 
notice and the completion of all indicated development of the 
record, the RO readjudicated the veteran's claims.  There is 
no indication or reason to believe that the ultimate decision 
of the RO on the merits of any of the claims would have been 
different had VCAA notice been provided at an earlier time.  

The Board also notes service medical records and pertinent VA 
and private medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  Furthermore, the veteran as 
recently as June 2007, has stated he has no additional 
information to submit to substantiate his claims.  Although 
the veteran has not been afforded a VA examination to 
determine the etiology of any of the claimed disabilities, 
the Board has determined that no such examination is required 
in this case because the medical evidence of record is 
sufficient to decide the claims and there is no reasonable 
possibility that such an examination would result in evidence 
to substantiate any of the claims.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claims.



Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or an injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Certain diseases, including hypertension and psychoses, may 
be presumed to have been incurred in or aggravated by active 
service if shown to have manifested to a compensable degree 
within one year after the date of separation from service.  
See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

With respect to the veteran's hypertension claim, service 
medical records do not show that the veteran was found to 
have elevated blood pressure, nor do they show that he was 
diagnosed with hypertension.  The report of a physical 
examination performed in August 1973 shows that the veteran's 
blood pressure was measured at 120/80 and found to be normal 
on clinical evaluation.  Although the post-service medical 
evidence of record shows that the veteran currently has 
hypertension, there is no post-service medical evidence of 
hypertension until many years after the veteran's discharge 
from active duty.  While the veteran has reported that he was 
first diagnosed with hypertension in 1978, the medical 
evidence on file shows that he was first diagnosed in 1980.  
Even if the Board were to accept the veteran's account of an 
initial diagnosis in 1978, that diagnosis is still 4 years 
after his discharge from service.  

Turning to the veteran's claim for entitlement to service 
connection for Crohn's disease, service medical records show 
that in November 1972 the veteran presented with complaints 
of stomach cramps.  Examination showed slight abdominal 
tenderness with normal bowel sounds.  The examining physician 
suspected that the veteran presented because he no longer 
wanted to be placed in confinement.  The diagnosis was 
possible mild viral enteritis.  Two days later, the veteran 
again presented with similar symptoms.  The examining 
physician noted "suspect malingering."  Nowhere in the 
veteran's service medical records was a diagnosis of Crohn's 
disease ever rendered.  There were no reports or findings of 
Crohn's disease in the years immediately following service.  
The medical evidence indicates that the veteran's Crohn's 
disease had its onset in 1988, many years after service.

Looking lastly at the veteran's claim of entitlement to 
service connection for schizophrenia, service medical records 
do not show that the veteran was found to have schizophrenia.  
In addition, the report of an August 1973 examination shows 
that his psychiatric status was found to be normal.  The 
post-service medical evidence of record shows that the 
veteran was first diagnosed with schizophrenia in 1978, four 
years after his separation from active duty service.  

There is also no medical opinion of record that purports to 
relate the veteran's hypertension, Crohn's disease or 
schizophrenia to his military service.  In essence, the 
evidence of a nexus between the veteran's claimed disorders 
and his military service is limited to the veteran's own 
statements and those of various laypeople which essentially 
attest to his character.  The Board has considered those 
statements, but it is well-established that the veteran and 
his acquaintances, as lay persons, without medical training, 
are not qualified to render medical opinions regarding 
matters such as diagnosis and etiology of disorders.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claims.


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for Crohn's disease is 
denied.

Entitlement to service connection for schizophrenia is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


